UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-6113



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

DERRICK GREEN,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-93-180, CA-96-2573)


Submitted:   May 15, 1997                  Decided:   May 29, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Derrick Green, Appellant Pro Se. Bonnie S. Greenberg, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his Fed.

R. Civ. P. 60(b) motion seeking relief from the district court's

prior order denying his Fed. R. Crim. P. 41(e) motion for return of

seized property. We have reviewed the record and the district

court's order and find no reversible error. Accordingly, we affirm
the district court's order. United States v. Green, Nos. CR-93-180;
CA-96-2573 (D. Md. Jan. 17, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2